      Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 1 of 27 PageID #:1




                       IN THE UNITED DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
Erin L. Holowicki                             )
individually                                  )
and on behalf of all persons                  )
similarly situated                            ) CASE NO 18 CV 7337
as class representative under                 )
Illinois Law and/or as                        )
members of the Collective as permitted        )
under the Fair Labor Standards Act;           )
                                              )
                           Plaintiff,         )
                vs.                           )
Lakefront Restaurant Inc.                     )
d/b/a                                         )
Stella’s Diner and                            )
MARIA MAVRAGANES                              )
ANGELO MAVRAGANES                             )
And                                           )
“GUS” MAVRAGANES                              )
as individuals                                )
under FLSA and Illinois Wage Laws             )
                                              )     JURY TRIAL DEMANDED
                                              )           ON ALL COUNTS
                              Defendants.     )


                    CLASS AND COLLECTIVE ACTION COMPLAINT


NOW COMES the Plaintiff, Erin L. Holowicki, individually and on behalf of all others similarly

situated, as class representatives, by and through her undersigned counsel of record, upon

personal knowledge as to those allegations in which she so possesses and upon information and

belief as to all other matters, pursuant to §216(b) of the Fair Labor Standards Act (hereinafter

“FLSA”), the Illinois Minimum Wage Law 820 ILCS 105/1 et seq (hereinafter “IMWL” ) the

Chicago Minimum Wage Ordinance (CMWO) Illinois Wage Payment and Collection Act 820

ILCS 115/1 et seq. (West 2002)) (hereinafter “IWPCA” ) and and brings this cause of action



                                                 1
      Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 2 of 27 PageID #:2



against Defendant Lakefront Restaurant Inc., d/b/a Stella’s Diner (Hereinafter referred to as

“Stella’s”), and against Defendants MARIA MAVRAGANES, ANGELO MAVRAGANES, And

“GUS” MAVRAGANES as individuals under FLSA and Illinois Wage Laws                     and in so

doing states the following:

                                   NATURE OF THE ACTION

       1.   Plaintiff, Erin L. Holowicki alleges individually and on behalf of herself and other

               similarly situated current, former and future employees of the Defendant,

               (Hereinafter references to “Plaintiff” are inclusive of both Individual Plaintiffs

               and those employees that are similarly situated to the Individual Plaintiffs) that

               she, under both federal and state wage laws, are entitled to be paid for all hours

               worked and to receive minimum wage for all hours worked and/or receive time

               and half for all hours worked over forty (40) hours per week, and/or for theft of

               Plaintiff’s tips.

       2.   Plaintiff presents three (3) separate claims which are summarized as follows:

               a. Claim 1 – Plaintiff and Class are not paid for all hours of work.

                        i. Defendant pays four hours regardless of the length of shift (an off the

                           clock claim or a time “shaving” claim)

               b. Claim 2 – Defendant takes 20% of servers tips for a tip pool intended to be

                   paid to busboys,

                        i. but Defendants fails to pay the 20% to the busboys thereby retaining

                           those tips

               c. Claim 3 – Defendants steal tips via use of a “ghost server”,




                                                 2
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 3 of 27 PageID #:3



                i. Defendants assign credit card tips to a server that does not exist and

                     retaining those funds by managers/owners

 3.   Defendants policy and procedure of paying only four hours also is a violation of the

        tip pool regulations in that one of the tip pool regulations is that Plaintiff and class

        are paid the “tip rate” for hours of work, yet by only paying four hours,

        Defendants are not paying the proper and complete tip rate of pay.

 4.   An example of this is shown by simple math, if Plaintiff works 5 hours but is paid

        for only 4 hours, Plaintiff is receives $27.00 for four hours work (4 x $6.75

        (required tip rate of pay under CMWO)) but the actual rate of pay is $4.90 per

        hour ($27.00 divided by 5.5 =$4.90 per hour paid).

 5.   $4.90 per hour is less that the minimum wage under the CMWO ($6.25) and the

        IWML ($4.95).

 6.   The other two claims (20% tip pool violation and the ghost-server claims) are also

        violations of the tip pool regulations and/or tip regulations.

 7.   If any claim is found correct and proven, the Defendants will be required to pay the

        following:

        a. Pay back the tips taken

        b. Pay the difference from the tip rate of pay and the applicable minimum wages

            for all hours worked for the last three years for all the servers.

        c. Pay all associated penalties:

                i. Liquidated Damages,

                ii. 2% per month IMWL penalties,

               iii. 2% per month IWCPA penalties,




                                           3
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 4 of 27 PageID #:4



             iv. triple damages pursuant to the CMWO

       d. Fees and costs.

 8.    This action is brought as a class action pursuant to the Illinois Minimum Wage

       Law, 820 ILCS 105/1 et seq. (“IMWL”) Chicago Minimum Wage Ordinance

       (CMWO) and Illinois Wage Payment and Collection Act 820 ILCS 115/1 et seq.

       (West 2002)) (“IWPCA” ).

 9.    This action is also brought as a collective action under the Fair Labor Standards

       Act (“FLSA”), 29 U.S.C. §§ 201, 207 and 216(b) to recover unpaid wages for

       overtime pay which was not compensated at the proper rate of pay, rate of pay to

       include all compensation and for violations of the tip pool regulations.

 10.   Plaintiff’s federal FLSA claims are brought as “opt-in” collective action claims

       pursuant to the FLSA; state law and common law claims are brought as a

       conventional class action.

 11.   Plaintiff, in her class claims, request injunctive and declaratory relief, and

       compensation and credit for all uncompensated work required, suffered, and/or

       permitted by Defendants, liquidated and/or other damages as permitted by

       applicable law, restitution and payment of all benefits Defendants obtained from

       their unlawful business practices and attorneys’ fees and costs.

                        JURISDICTION AND VENUE

 12.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. 1331 and 1337

       and supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28

       U.S.C 1332 and 1367. This Court has subject matter jurisdiction pursuant to 28

       U.S.C. 1331 based on 29 U.S.C. 216(b) known as the Fair Labor Standards Act.




                                        4
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 5 of 27 PageID #:5



 13.   This court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

       to 28 U.S.C 1332 and 1367 and Plaintiff seeks application of the Illinois

       Minimum Wage Law, 820 ILCS 105/1 et seq. (“IMWL”)Illinois Wage Payment

       and Collection Act 820 ILCS 115/1 et seq. (West 2002))(“IWPCA” ).

 14.   The Court is authorized to issue a declaratory judgment.

 15.   Venue is proper in this Court.

 16.   Defendant does business and is a resident of this District and Division of Federal

       Court.

                               ENTERPRISE JURISDICTION

 17.   Plaintiff alleges Enterprise Jurisdiction, as Defendant is sufficient size to engage

       in commerce.

 18.   Defendant has a large retail location and large staff consisting of 7-10 waitstaff at

       any one time.

 19.   Thus Plaintiff alleges, given the large facility and large staff, that Defendant has

       at least $500,000 in sales per year.

 20.   Defendant’s operations exceed sales of $500,000.00.

 21.   Defendant, is an enterprise that regularly and recurrently have at least two

       employees engaged in commerce.

                              INDIVIDUAL FLSA COVERAGE

 22.   Further, the Plaintiff also alleges individual FLSA Coverage.

 23.   Defendants are also covered under individual coverage of the FLSA.

 24.   Even when there is no enterprise coverage, employees are protected by the FLSA

       if their work regularly involves them in commerce between States ("interstate




                                         5
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 6 of 27 PageID #:6



          commerce"). The FLSA covers individual workers who are "engaged in

          commerce or in the production of goods for commerce."

 25.      Here Plaintiff, Class and Collective sold products to ultimate consumers that

          traveled in commerce.

 26.      The items that Plaintiff class and collective sold include food items like orange

          juice, pineapple juice, meat, Mexican sausage, breads, soft-drinks and juices from

          other states in America and from other countries.



                          FACTS REGARDING THE PLAINTIFF



 27.      Plaintiff, Erin L. Holowicki, is a resident of the State of Illinois.

                                  STELLA’S CORPORATE FACTS

 28.      Defendant Lakefront Restaurant d/b/a Stella’s Diner (Hereinafter referred to as

          “Stella’s”), is a corporation or business which does business in Illinois.

 29.      Stella’s operates a large restaurant in Chicago Illinois.

 30.      Defendant employs a staff of some full-time employees and a larger number of

          part time employees.

 31.      MARIA MAVRAGANES, ANGELO MAVRAGANES, And “GUS”

          MAVRAGANES are owners and/or operators of Stella’s.

                 CLASS AND COLLECTIVE ACTION ALLEGATIONS

          A.      Class Allegations under IMWL and IWPCA


 32. Plaintiff brings state wage law claims, pursuant to the Illinois Minimum Wage Law

       820 ILCS 105/1 and the Illinois Wage Payment and Collection Act 820 ILCS 115/1 et



                                             6
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 7 of 27 PageID #:7



       seq., the Chicago Minimum Wage Ordinance (CMWO) as individual and class action.

       The Class is defined as all current, former and future employees of Stella’s paid an

       hourly wage less than minimum wage and/or not paid overtime or not paid the proper

       rate of overtime pay for all hours over forty per week via off-the-clock work time or

       had improper deductions/reductions of work hours taken from their wages and/or

       members of the tip pool, for which Defendants did not follow the tip pool regulations.

 33. Plaintiff’s IMWL Class includes claims for all owed wages due for three (3) years

       prior to the filling of this complaint and until an judgment is entered in this case (the

       “Class” and “Class Period,” respectively) (hereinafter, “Plaintiff” or “Plaintiffs”

       refers to both Named Plaintiffs and the Class).

 34. Plaintiff’s IWPCA Class includes claims for all owed wages due for five (5) years

       and/or ten (10) years prior to the filling of this complaint and until an judgment is

       entered in this case (the “Class” and “Class Period,” respectively) (hereinafter,

       “Plaintiff” or “Plaintiffs” refers to both Named Plaintiffs and the Class).

 35. Plaintiffs’ Chicago Minimum Wage Ordinance (CMWO) Class claims for all owed

       wages due for three years prior to the filling of this complaint and until an judgment

       is entered in this case (the “Class” and “Class Period,” respectively) (hereinafter,

       “Plaintiff” or “Plaintiffs” refers to both Named Plaintiffs and the Class).



 36.      Excluded from the Class are Stella’s legal representatives, officers, directors,

   assigns, and successors, or any individual who has, or who at any time during the

   Class period has had, a controlling interest in Stella’s; the Judge to whom this case is




                                             7
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 8 of 27 PageID #:8



   assigned and any member of the Judge’s immediate family; and all persons who will

   submit timely and otherwise proper request for exclusion from the Class.

 37.   Numerosity: The persons in the Class identified above are geographically diverse

  and so numerous that joinder of all members is impracticable. Although the precise

  number of such persons is unknown, the facts on which the calculation of that number

  are presently within the sole control of Defendants. Upon information and belief, there

  are hundreds of members of the Class based upon the fact that during the Class Period.

  The numerosity is also demonstrated by the STELLA’S having a work force of 7-10

  waitstaff employees at any one time and due to the high “turnover” of these positions

  the number of potential class members is increased substantially. It is estimated that

  there are at least 50 persons in the IMWL Class and 100 persons for the IWPCA Class.

 38.     Commonality: There are numerous questions of law and fact common to the

  Class that predominate over any questions affecting only individual members. The

  questions of law and fact common to this Class that predominate over any question

  solely affecting individual members of the Class, including but are not limited to:

       a. whether the Defendants employed Plaintiff and the Class within the meaning

           of the IMWL and IWPCA.

       b. what proof of hours worked is sufficient where employers fail in their duty to

           maintain time records

       c. whether the Plaintiff and the Class were paid overtime wages pursuant to the

           overtime provisions of the IMWL and IWPCA




                                         8
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 9 of 27 PageID #:9



       d. whether Defendant’s engaged in a continuing policy, pattern or practice of

           failing to pay all overtime wages at the proper rate of pay which includes all

           compensation;

       e. whether Defendant took unconsented deductions from the wages/hours/tips of

           the Class.




 39.   Typicality: The claims of Representative Plaintiff are typical of the Class.

 40.    Adequacy: Representative Plaintiff will fairly and adequately represent the

       interests of the Class.

 41.   Superiority: A class action is superior to other available methods for their fair

       and efficient adjudication of the controversy – particularly in the context of wage

       and hour litigation, where individual Plaintiff lack the financial resources to

       vigorously prosecute separate lawsuits in Court against a corporate Defendant like

       Stella’s.

 42.   The Defendant has acted or refused to act on grounds generally applicable to the

       class, thereby making appropriate final injunctive relief or corresponding

       declaratory relief with respect to the class as a whole.

 43.   A class action is superior to other available methods for the fair and efficient

       adjudication of the controversy – particularly in the context of this litigation

       where no individual employee can justify the commitment of the large financial

       resources to vigorously prosecute a lawsuit in Federal Court against the corporate

       Defendant.




                                         9
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 10 of 27 PageID #:10



  44.   The Defendant has acted or has refused to act on grounds generally applicable to

        the Class, thereby making appropriate final injunctive relief or corresponding

        declaratory relief with respect to the class as a whole.

  45.   IMWL, IWPCA and CMWO violation claims are brought and maintained as a

        class for all IMWL/ IWPCA claims asserted by the Plaintiff.

  46.   The Defendant has acted or refused to act on grounds generally applicable to the

        class, thereby making appropriate final injunctive relief or corresponding

        declaratory relief with respect to the class as a whole.

  47.   A class action is superior to other available methods for the fair and efficient

        adjudication of the controversy – particularly in the context of this litigation

        where no individual employee can justify the commitment of the large financial

        resources to vigorously prosecute a lawsuit in against the corporate Defendant.

  48.   The Defendant has acted or has refused to act on grounds generally applicable to

        the Class, thereby making appropriate final injunctive relief or corresponding

        declaratory relief with respect to the class as a whole.

  49.   IWPCA violation claims are brought and maintained as a class action pursuant to

        Illinois Code of Civil Procedure 735 ILCS 5/2-801-806, for all IWPCA and other

        Illinois wage laws asserted by the Plaintiff.

  B. The FLSA Collective Action



  50.   Plaintiff brings claims for relief for violation of the FLSA as a collective action

        pursuant to Section 16(b) of the FLSA (29 U.S.C. § 216(b)), on behalf of all

        employees of STELLA’S who were, are, or will be employed by STELLA’S




                                          10
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 11 of 27 PageID #:11



        during the period of three (3) years prior to the date of commencement of this

        action through the date of judgment in this action, who were:

        a. Worked off the clock via the only paying four hours policy and procedure

           which reduced or failed to pay for all overtime wages.

        b. Tip pool requirements were not fulfilled

        c. Tip pool and or tip rate regulations were not followed, via the ghost server

           policy, and/or failure to pay out the 20% of the tip pool to those in the tip

           pool.

        d. Who were not compensated at one-and-one-half times the regular rate of pay

           for all work performed in excess of forty (40) hours per work week and/or

           who were not compensated at the federal minimum wage rate of $7.25 per

           hour, via the above named policy and procedures.

  51.   FLSA violation claims are brought and maintained as an “opt-in” collective action

        pursuant to § 16(b) of FLSA, 29 U.S.C. § 216(b), for all FLSA claims asserted by

        the Plaintiff, since the FLSA claims of the Plaintiff are similar to the FLSA claims

        of all server employees employed by Stella’s.

  52.   Defendant is liable for improperly compensating Plaintiff and FLSA Collective

        under the FLSA, and as such notice should be sent to the FLSA Collective. There

        are numerous similarly situated current and former employees of STELLA’S who

        have been denied proper payment of the overtime wages and/or violations of tip

        rate regulations, and/or tip pool procedures. These current, former and future

        employees would benefit from the issuance of a court supervised notice of the

        present lawsuit and the opportunity to join in the present lawsuit. The similarly




                                         11
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 12 of 27 PageID #:12



        situated employees are known to Defendant and are readily identifiable through

        Defendant’s records.



                           STATEMENT OF FACTS

 A.       STELLA’S policies and procedures and Compensation Practices fail to pay
          proper overtime rate of pay and/or Minimum Wage and/or take tips which
          are wages of Plaintiff and Class/Collective


  53.   Plaintiff was employed by STELLA’S as an employee of the Defendant and

        Plaintiff who work beyond forty hours, but for which Defendants failed to pay

        overtime at the proper and correct rate of pay.

          FAILURE TO PAY OVERTIME WORK HOURS VIA DEFENDANTS’

                        “ONLY PAYING FOUR HOURS PER SHIFT”

                                 POLICY AND PROCEDURE

  54.   Plaintiff and all Defendant waitstaff worked as an hourly non-exempt employees.

  55.   Defendant paid Plaintiff and all servers/waitstaff at a reduced rate of pay, known

        as a “Tip-Rate of Pay” and paid Plaintiff and Class $6.75 per hour.

  56.   Plaintiff and Class was paid $6.75 per hour for hours paid less than 40 hours.

  57.   However, Plaintiff was not paid for all work time, thus Plaintiff was not paid

        proper and complete minimum wage and overtime wages.

  58.   Plaintiff estimates that she worked between 1-2 hours off the clock each work

        shift and 4-10 hours per weekly paycheck due to the failure to pay all work hours.

  59.   This off-the-clock work occurred when the Plaintiff and other employees were

        had their work time shaved.

  60.   The Defendants shaving procedures require Plaintiff to work off the clock, each



                                         12
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 13 of 27 PageID #:13



        and every shift.
         CLOCK OUT PROCEDURE CAUSES A FAILURE TO PAY OVERTIME
                                              WAGES
  61.   Plaintiff pleads specific overtime violations, as required by some District Court

        Judges, on a week by week basis.

  62.   During the Pay period of 7/23/18 to 7/29/18, Plaintiff was paid 32.00 hours at a

        rate of $6.75 per hour, but Plaintiff also worked, off the clock, approximately 8

        shifts and paid just four hours for each, (8 x 4 = 32), but Plaintiff worked 5.5

        hours on each shift, for a total work hours of 44 hours with four hours of

        overtime, for which Plaintiff was not paid.

  63.   Thus Plaintiff was not paid for approximately four hours of overtime work, during

        the work week of 7/23/18 to 7/29/18.

                              Chicago Minimum Wage Ordinance.

  64.   Chicago, Illinois has a minimum wage of $12.00 per hour for non-tipped

        employees as of July 1, 2018.

  65.   The minimum wage for employees who receive gratuities is $6.25 per hour.

  66.   This minimum applies to employees who work two hours in any two-week period

        in the City of Chicago.

            VIOLATIONS OF THE CMWO – FAILURE TO PROVIDE PAID SICK

                                              LEAVE


  67.   The Chicago City Council unanimously approved a new paid sick leave ordinance

        that will require every employer in the city to provide at least some paid time off

        to employees for sick leave purposes.




                                         13
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 14 of 27 PageID #:14



  68.   The ordinance is effective as of July 1, 2017 and covers any employee who works

        within Chicago’s city limits and works 80 or more hours within a 120-day period.

  69.   Plaintiff worked for Defendants for years before July 1, 2017, thus Plaintiff is

        covered by the CMWO- sick leave provisions.

  70.   Plaintiff worked for Defendants far more than 80 hours in the 120 day period,

        thus Plaintiff is covered by the CMWO- sick leave provisions.

  71.   Plaintiff’s fellow servers, the CWMO class, also began working on or after July 1,

        2017 and worked more than 80 hours in a 120 day period, thus the class is also

        covered by the CMWO sick leave provisions.

  72.   The CMWO sick leave provisions requires Employers must provide workers the

        right to accrue and use up to 5 paid sick days (or 40 hours) per year, earned at a

        minimum rate of one hour for every 40 hours worked and accrual of Paid Sick

        Leave must begin on an employee’s first day or employment, or July 1, 2017 for

        existing employees.

  73.   Here, Defendants failed to provide any paid sick days, and failed to accrue sick

        leave beginning on July 1, 2017.

  74.   While Plaintiff and CMWO class are employees in positions that receive tips, the

        CMWO still requires that those tipped employees are eligible for paid sick leave.

  75.   Further the Plaintiff and Class must be paid for sick leave at a rate equivalent or

        greater than the full Chicago minimum wage, again Defendants fail to provide

        ANY paid sick leave at any rate much less the CMWO rate of pay.


        DEDUCTIONS VIOLATE THE TIP RATE REGULATIONS




                                         14
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 15 of 27 PageID #:15



  76.   In addition to the violations for the deductions, the deductions have a much larger

        effect on Plaintiff’s claims, in that the deductions violate the tip rate regulations.

  77.   Defendants pay Plaintiff $6.75 per hour, which is less than the minimum wage

        rates for the FLSA, IMWL, and CMWO.

  78.   Defendants pay less than the minimum wage under FLSA, IMWL, and CMWO,

        via claiming and applying the tips received by the servers, to off-set the reduced

        rate of pay.

  79.   To be allowed to maintain pay employees at a “tip rate” Defendants must fulfill

        ALL the requirements for tip rate pay as per the FLSA, IMWL, and CMWO.

  80.   One of the regulations that Defendants must follow is that the employees must

        receive all their earned tips.

  81.   Via the 20% deductions or “ghost server” thefts the servers at not receiving all

        their earned tips.

  82.   The compelled deduction from the tips of servers reduces their tip wages.



  83.   In the Alternative, if the Defendant claims the tips are not taken via the

        deductions, the Defendants deductions violate the tip regulations by not paying

        the required tip rate of pay.



  84.   The Defendant’s unlawful conduct was and is not inadvertent, de minimis,

        isolated or sporadic, but widespread, repeated and part of a pattern and practice of

        conduct affecting all Defendants’ employees.




                                          15
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 16 of 27 PageID #:16



  85.   Defendant’s consented, were knowledgeable of that they were paying the

        overtime rate of pay incorrectly.

  86.   Plaintiff is paid on an hourly pay rate and is classified as “non-exempt” employee

        by Defendant.

  87.   Plaintiffs and the class employees were not paid the proper rate of overtime

        wages.

  88.   This is a FLSA violation because the Plaintiff works beyond forty (40) hours, thus

        Plaintiff is owed time-and-half of her regular pay for ALL hours beyond 40.

  89.   Further that by forcing her to work off the clock, this is a violation of the

        Plaintiff’s rights under FLSA as she was not paid at time-and-half during these

        hours and rather is paid nothing for this work time.

  90.   Further this also a violation of the Plaintiff’s rights under Illinois Minimum Wage

        law and Illinois over-time wage law and IWPCA.

  91.   The FLSA defines the "regular rate" as all remuneration for employment paid to

        or on behalf of the employee, before any deductions from wages are made. (See

        29 U.S.C. §207(e); 29 C.F.R. §778.109.)

   STELLA’S’s Actions were Willful, Knowledgeable and/or Had Reckless Disregard
                              for FSLA Regulations


  92.   STELLA’S required and permitted Plaintiff, the Class, and the FLSA Collective,

        to work more than 40 hours in a week. STELLA’S did not pay Plaintiff, the

        Class, and the FLSA Collective the proper overtime rate for all of these overtime

        hours and/or minimum wage hours.




                                            16
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 17 of 27 PageID #:17



  93.    STELLA’S unlawful conduct has been uniform, widespread, repeated and

         consistent.

  94.    Stella’s willful violations are especially demonstrated by their knowledge that its

         employees were not paid the correct rate of pay.

  95.    All allegations and claims alleged herein should be read in the alternative, to the

         extent such an interpretation is necessitated by law and permitted under Federal

         Law, Illinois Law and other state laws.

  96.    All allegations plead herein are plead with personal knowledge as to those

         allegations to which Plaintiffs have such knowledge and based upon “information

         and belief” as to all other allegations.

                                FIRST CLAIM FOR RELIEF
                        Individual and Class Action Against Defendant
                       Under the Illinois Minimum Wage Law “IMWL”


  97.    Plaintiff realleges and incorporate by reference all the preceding paragraphs, as if

         fully set forth herein.

  98.    Plaintiffs are or were employee of the Defendant pursuant to the IMWL.

  99.    Plaintiffs are or were employed by STELLA’S as an employee.

  100.   It is and was at all relevant times, a policy of STELLA’S to pay its employees at

         an overtime rate of pay and/or minimum wage pursuit to the Defendants’

         improper deduction policy and procedures and/or off-the-clock work, and/or Tip

         rate violations.

  101.   It is a policy, procedure and job requirement of Defendant STELLA’S its

         employees to pay its employees at an overtime rate of pay which does not include

         the added compensation earned as commissions or earned bonuses



                                           17
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 18 of 27 PageID #:18



  102.   The Defendants unlawful conduct was and is not inadvertent, de minimis, isolated

         or sporadic, but widespread, repeated and part of a pattern and practice of conduct

         affecting most if not all of the Defendant’s employees.

  103.   As a result of the foregoing, Plaintiffs and members of the Class have been

         damaged in an amount to be determined at trial.

  104.   Illinois law contains a three-year statute of limitations regardless of whether the

         violation was willful. 820 ILCS 105/12(a).

                                     SECOND CLAIM

                    Individual and Class Action Against Defendant
               Under Illinois Wage Payment and Collection Act “IWPCA”

  105.   Plaintiff realleges and incorporate by reference all the preceding paragraphs, as if

         fully set forth herein.

  106.   Plaintiff was employed by Stella’s.

  107.   It is and was at all relevant times, a policy of STELLA’S to take, without

         Agreement wages, tips and/or work time.

  108.   Any “agreement” to paying less time and/or tips was not voluntary, thus was not

         an effective “agreement”.

  109.   Further Defendants agreed to pay a rate of pay to the Plaintiff and class, for

         Plaintiff the agreement was to pay $6.75 per hour, yet by only paying 4 hours per

         shift, Defendants violated that agreement, thereby paying less than the agreed rate

         of pay. The same claim is also made as a class, as all servers were promised a

         certain rate of pay, and by shaving their work hours, and paying only four hours

         per shift no one in the class was paid that agreed rate of pay.




                                          18
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 19 of 27 PageID #:19



  110.   The Defendants unlawful conduct was and is not inadvertent, de minimis, isolated

         or sporadic, but widespread, repeated and part of a pattern and practice of conduct

         affecting all Defendants’ employees.

  111.   Further that Defendant’s forced Plaintiff and Class to work “off-the-clock”.

  112.   Plaintiff brings her claims for relief pursuant to the IWPCA as a class action for

         all employees who were, are, or will be employed by Defendants during the

         period of date five years (for oral contracts) and/or ten years (for written

         contracts) prior to the filing of this complaint of this action through the date of

         judgment in this action, failed to pay all Agreed Wages via a policy of STELLA’S

         to take, without Agreement wages, tips and work time from the class.

  113.   IWPCA violation claims are brought and maintained as a class action pursuant to

         Illinois Code of Civil Procedure 735 ILCS 5/2-801-806, for all IWPCA claims

         asserted by the Plaintiff.

  114.   This cause of action arises out of employment contracts or agreements; written

         and/or oral.

  115.   The named Plaintiffs were employed by Defendant.

  116.   The Defendants unlawful conduct was and is not inadvertent, de minimis, isolated

         or sporadic, but widespread, repeated and part of a pattern and practice of conduct

         affecting all Defendants’ employees.

  117.   Upon information and belief, all class employees of the Defendant had the same

         policies imposed upon its employees.




                                         19
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 20 of 27 PageID #:20



  118.   Plaintiffs are or were under the control and direction of the owner of the

         Defendant and/or his agents during the period of the Plaintiff employment under

         their contracts of service and in fact.

  119.   Plaintiffs were not an independent contractors, rather were employees of the

         Defendant by oral agreement and/or written contract.

  120.   Plaintiffs employment were in the usual course of business for which such service

         is performed.

  121.   Plaintiffs do not possess a proprietary interest in the Defendant.

  122.   The Defendant is an “employer” under the terms of the IWPCA section 2.

  123.   In accordance with IWPCA, an employer is also defined as: “any officer of a

         corporation or agents of an employer who knowingly permit such employer to

         violate the provisions of this Act shall be deemed to be the employers of the

         employees of the corporation”.

  124.   Individual Defendants MARIA MAVRAGANES, ANGELO MAVRAGANES,

         And “GUS” MAVRAGANES are named as an employers, as they knowingly

         permitted violations of the IWPCA.

                        THIRD CLAIM FOR RELIEF
         On Behalf of Plaintiff and All Opt-In Employees
                   Against Defendant Stella’s
                      As a Collective Action
             (FLSA Claims, 29 U.S.C. § 201 et seq.)


  125.   Plaintiff realleges and incorporates by reference all the preceding paragraphs, as if

         fully set forth herein.

  126.   The Collective claims include all plead claims found in this complaint which fall

         within the coverage of FLSA.



                                           20
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 21 of 27 PageID #:21



  127.   The Collective claims include all employees which Defendant has failed to pay at

         an overtime rate of pay which does not include the off the clock time and/or

         reduces the rate of pay by deductions.

  128.   At all relevant times, Defendant STELLA’S has been, and continues to be, an

         “employer” engaged in interstate commerce and/or in the production of goods for

         commerce within the meaning of the FLSA, 29 U.S.C. § 203. At all relevant

         times, Defendants has employed, and continues to employ, “employee[s],”

         including the Plaintiffs, and each of the members of the FLSA Opt-Ins, that have

         been, and continue to be, engaged in interstate “commerce” within the meaning of

         the FLSA, 29 U.S.C. § 203. At all relevant times, Defendants has had gross

         operating revenues in excess of Five Hundred Thousand and no/100 Dollars

         ($500,000.00).

  129.   At all relevant times, Defendants has engaged, and continue to engage, in a willful

         policy, pattern, or practice of requiring their employees, including the Plaintiffs

         and members of the prospective FLSA Class, to work in excess of forty (40)

         hours per week without compensating such employees to pay its employees at an

         overtime rate of pay which does not include the added compensation earned as

         commissions or earned bonuses.

  130.   At all relevant times, the work performed by retail employees including the

         Plaintiffs and prospective FLSA Opt-Ins, employed at Defendant were, and

         continue to be, required or permitted by Defendants, for the benefit of

         Defendants, directly related to such employees’ principal employment with




                                          21
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 22 of 27 PageID #:22



         Defendants, and as an integral and indispensable part of such employees’

         employment of Defendants.

  131.   As a result of the Defendant willful failure to record or compensate its employees

         – including Plaintiff and members of the prospective FLSA Class – employed by

         Defendant for all hours worked, Defendant has violated, and continues to violate,

         the maximum hours provision of the FLSA, 29 U.S.C. § 207(a)(1), and § 215(a).

  132.   As a result of the Defendant’s willful failure to record, report, credit, and/or

         compensate its employees employed by Defendant, including the Plaintiffs and

         members of the prospective FLSA Class, Defendant has failed to make, keep and

         preserve records with respect to each of their employees sufficient to determine

         the wages, hours and other conditions and practices of employment in violation of

         the FLSA, including 29 U.S.C. §§211(c) and §§ 215(a).

  133.   The foregoing conduct, as alleged, violated the FLSA, 29 U.S.C. §§ 201 et seq.

  134.   Plaintiffs, on behalf of herself and all FLSA Opt-Ins, seek damages in the amount

         of their respective unpaid compensation, plus liquidated damages, as provided by

         the FLSA, 29 U.S.C. § 216(b), and such other legal and equitable relief as the

         Court deems just and proper.

  135.   Plaintiffs, on behalf of herself and all FLSA Opt-Ins, seek recovery of attorneys’

         fees and costs of action to be paid by Defendant, as provided by the FLSA, 29

         U.S.C. § 216(b).

  136.   Plaintiff has consented to be a party to this action, pursuant to 29 U.S.C. § 216(b).

  137.   At all times relevant to this action, Plaintiff and all FLSA Opt-Ins were employed

         by Defendant within the meaning of the FLSA.




                                          22
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 23 of 27 PageID #:23



  138.   At all times relevant to this action, Plaintiffs and all FLSA Opt-Ins were engaged

         in commerce and/or the production of goods for commerce and/or Defendant

         were an enterprise engaged in commerce or in the production of goods for

         commerce within the meaning of 29 U.S.C. §§ 206(a) and 207(a).

  139.   Due to Defendant’s FLSA violations, Plaintiff and all FLSA Opt-Ins are entitled

         to recover from Defendant their unpaid compensation, an additional equal amount

         as liquidated damages, additional liquidated damages for unreasonably delayed

         payment of wages, reasonable attorneys’ fees, and costs of the action, pursuant to

         29 U.S.C. § 216(b)§ 6 of the Fair Labor Standards Act, 29 U.S.C.A. § 206, 9 FCA

         title 29, § 206, provides that every employer shall pay to each of his employees

         who is engaged in interstate or foreign commerce or in the production of goods

         for such commerce, wages at specified hourly rates.

  140.   Individual Defendants MARIA MAVRAGANES, ANGELO MAVRAGANES,

         And “GUS” MAVRAGANES are named as an employers, as they knowingly

         permitted violations of the FLSA.



                                    FOURTH CLAIM

                    Individual and Class Action Against Defendant
                  Under Chicago Minimum Wage Ordinance “CMWO”

  141.   Plaintiff realleges and incorporate by reference all the preceding paragraphs, as if

         fully set forth herein.



  142.   Plaintiff is a covered employee by the CMWO

  143.   Defendants are covered employers pursuant to the CMWO.



                                          23
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 24 of 27 PageID #:24



  144.   It is and was at all relevant times, a policy of STELLA’S to pay its employees at

         an overtime rate of pay and/or minimum wage pursuit to the Defendants’

         improper deduction policy and procedures and/or off-the-clock work, and/or Tip

         rate violations.

  145.   The Defendants unlawful conduct was and is not inadvertent, de minimis, isolated

         or sporadic, but widespread, repeated and part of a pattern and practice of conduct

         affecting most if not all of the Defendant’s employees.

  146.   As a result of the foregoing, Plaintiffs and members of the Class have been

         damaged in an amount to be determined at trial.

  147.   CMWO contains a three-year statute of limitations regardless of whether the

         violation was willful.

  148.   Plaintiff alleges violations of the CMWO based on both wage violations and sick

         leave violations individually and on a class action basis.




                                   PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, individually and on behalf of the IWML Class, IWPCA

  Class, CMWO Class and the FLSA Collective, pray for the following relief:

         A.      That, at the earliest possible time, the Plaintiff be allowed to give notice of

  these class actions, or that the Court issue such notice, to all persons who are presently, or

  have at any time during the three years and/or five years immediately preceding the filing

  of this suit, up through and including the date of this Court’s issuance of Court-

  supervised notice, as alleged herein this complaint. Such notice shall inform them that




                                           24
Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 25 of 27 PageID #:25



  this civil action has been filed, of the nature of the action, and of their right to “opt out”

  of this lawsuit if they believe they were paid all wages due.

         B.      That, at the earliest possible time, the Plaintiff be allowed to give notice of

  this collective action, or that the Court issue such notice, to all persons who are presently,

  or have at any time during the three years immediately preceding the filing of this suit, up

  through and including the date of this Court’s issuance of Court-supervised notice, to

  employees whom have been employed by the Defendants and as alleged herein this

  complaint. Such notice shall inform them that this civil action has been filed, of the

  nature of the action, and of their right to join in this lawsuit if they believe they were not

  paid all wages for work performed.

         C.      Unpaid wages and liquidated damages pursuant to 29 U.S.C. § 201 et seq.

  and the supporting an Illinois Department of Labor and United States Department of

  Labor regulations;

         D.      Unpaid regular wages, and overtime wages pursuant to the IMWL,

  CMWO, IWPCA and other state wage laws, including repayment of deductions taken

  from all service employees of Defendants.

         E.      Compensation originating from STELLA’S company policies, contractual

  obligations and ERISA requirements owed as a result of unpaid overtime wages;

         F.      An injunction requiring Defendants to pay all statutorily-required wages

  pursuant to Illinois Law;

         H.      Certification of this case as a Class action and/or Collective action;

         I.      Designation of the Plaintiff as representative of the Class and/or

  Collective, and counsel of record as Class Counsel;




                                           25
    Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 26 of 27 PageID #:26



              J.      Issuance of a Declaratory Judgment that the practices complained of in

       this Complaint are unlawful under Illinois Law, 820 ILCS 105/1 et seq. and supporting

       Illinois Department of Labor regulations and other state wage laws;

              K.      Attorneys’ fees and costs of this action in accordance with FLSA and

       Illinois Wage Laws; and

              L.      Attorneys’ fees in accordance with all applicable laws, Illinois Law and

       pursuant to 705 ILCS 225/1; the Illinois Attorneys Fees in Wage Actions Act

       L.     Unpaid wages and liquidated damages pursuant to IWPCA and the supporting

       Illinois Department of Labor regulations;

              C.      Liquidated damages in accordance with the IWPCA in the amount of 10

       days of wages for each class member;

              E.      Consequential damages;

              I.      Additional compensation/penalty due to the Plaintiff in accordance with

       Section 14(b) of the IWPCA in the amount of 2% per month (up to an amount to twice

       the sum of unpaid wages) due under the IWPCA for the delay in payment of due wages;

              J.      Issuance of a Declaratory Judgment that the practices complained of in

       this Complaint are unlawful under Illinois Law, 820 ILCS 105/1 et seq and supporting

       Illinois Department of Labor regulations;.

       K.     Treble damages pursuant to the CMWO.

       L.     and costs of this action; and

              L.      Such other relief as this Court shall deem just and proper.

                             DEMAND FOR TRIAL BY JURY

       Pursuant to Federal Rules of Civil Procedure, Plaintiff demands a trial by jury on all
questions of fact raised by the Complaint.



                                               26
    Case: 1:18-cv-07337 Document #: 1 Filed: 11/04/18 Page 27 of 27 PageID #:27




Dated: November 4, 2018

                                    Respectfully submitted,

                                    By:           -S-John C. Ireland
                                           John C. Ireland

                                           Attorney for the Plaintiff, Collective and Class
The Law Office Of John C. Ireland
636 Spruce Street
South Elgin ILL
60177
 630-464-9675
Facsimile 630-206-0889                 attorneyireland@gmail.com




                                             27
